Title: Robert Walsh to Thomas Jefferson, 1 August 1818
From: Walsh, Robert
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia August 1st 1818
          
          I send you another No of the Analectic magazine;—not, however, as to a subscriber. It was by no means my intention to subject you to a double tax. That of even looking thro’ such light matter is enough, and, perhaps, the more onerous of the two in your estimation. I have no pecuniary interest in the circulation of this journal.
          There is no branch of “internal improvement” in which I feel so deep a concern as in that of liberal instruction; and I do not expect to See a proper Institute formed in this Country but under Such auspices as your’s, & those of the few men whom you may train to the right mode of thinking on the subject. It gives me, therefore, infinite pleasure to hear of your fair prospects at Charte’s-Ville. In a short notice of Mr Breck’s pamphlet in the no of the A. magazine now sent, I have thrown out a few loose ideas Concerning a Faculty of Moral science in the University of Pennsya.
           I pray you not to think of returning Grimm, until the members of your excellent family have fully satisfied their Curiosity. I sincerely wish I could contribute further to their gratification in the same or any other way.
          most respectfully & faithly Your obt servt
          
            Robert Walsh Jr
          
        